        Case 1:20-cv-01945-PAE-SN Document 101 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   3/29/2021


RAFIC SAADEH,

                                            Plaintiff,               20-CV-1945 (PAE)(SN)

                          -against-                                          ORDER

MICHAEL KAGAN, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On January 15, 2021, pro se Defendant Michael Kagan filed a letter requesting that the

Court order Plaintiff to file his forthcoming Second Amended Complaint under seal. ECF No.

67. In consideration of Michael Kagan’s status as a pro se defendant, the Court ordered Plaintiff

to provide all parties with a copy of his Second Amended Complaint on January 21, 2021, the

date by which this Court had previously directed Plaintiff to file his Second Amended

Complaint. See ECF Nos. 63, 69. Michael Kagan subsequently filed a motion to seal portions of

the Second Amended Complaint, ECF No. 82, which was ultimately denied on March 15, 2021,

ECF No. 91. Thereafter, Plaintiff filed his Second Amended Complaint on the electronic docket

on March 18, 2021, as directed by the Court. See ECF No. 95.

        Defendant Joshua Kagan has filed a motion to dismiss the Second Amended Complaint.

ECF No. 87. That motion is now fully briefed and is submitted to the Court for a report and

recommendation, which shall be issued in due course.

        Defendant Michael Kagan has not yet replied to Plaintiff’s Second Amended Complaint,

which he received on January 21, 2021. See Fed. P. Civ. P. 15(a)(3). Because of the confusing
       Case 1:20-cv-01945-PAE-SN Document 101 Filed 03/29/21 Page 2 of 2




procedural posture, and in light of this defendant’s pro se status, the Court orders Defendant

Michael Kagan to file an answer or otherwise respond to the Second Amended Complaint by

April 2, 2021.

SO ORDERED.




DATED:           March 29, 2021
                 New York, New York




                                                 2
